Order entered August 15, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00960-CV

      THE ESTATE OF DONNA CATHERINE MACDONALS, ET AL., Appellants

                                                V.

                        REEDER ROAD SAF-T-LOC, LLC, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-11296

                                            ORDER
       We are in receipt of Appellants’ August 9, 2016 Notice of Appeal in which they appeal

an interlocutory order pursuant to TEX. CIV. PRAC. & REM. CODE § 51.014(a)(4) and request in

the alternative for the Court to treat the appeal as an original proceeding should the Court

determine the order appealed from is not a temporary mandatory injunction. We have

preliminarily determined that the order is subject to interlocutory appeal pursuant to section

51.014(a)(4) and will be treated as an interlocutory appeal. The submissions panel may revisit

this determination at the time of submission and consider the appeal at that time as a petition for

writ of mandamus without prejudice to appellants. See CMH Homes v. Perez, 340 S.W.3d 444,

454 (Tex. 2011) (ordering court of appeals to treat dismissed interlocutory appeal as mandamus

proceeding); Icon Benefit Administrators II, L.P. v. Mullin, 405 S.W.3d 257, 263 (Tex. App.—

                                                1
Dallas 2013, no pet.) (treating appeal as a petition for writ of mandamus per CMH Homes). The

appellate record is due to be filed by August 19, 2016. TEX. R. APP. P. 35.1(b).



                                                     /s/     ELIZABETH LANG-MIERS
                                                             JUSTICE




                                                2